Citation Nr: 0432645	
Decision Date: 12/09/04    Archive Date: 12/15/04

DOCKET NO.  03-21 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Mississippi State Veterans 
Affairs Board


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to August 
1969.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2002 rating decision of the Jackson, 
Mississippi, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The appellant, the veteran's widow, provided testimony at a 
videoconference hearing over which the subscribed Veteran's 
Law Judge presided.  A transcript of these proceedings has 
been made a part of the record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board observes that additional development is necessary 
prior to the completion of its appellate review.  Initially, 
the Board notes that the veteran died in August 2001 of a 
probable acute myocardial infarction.  The certificate of 
death shows that other conditions were noted at that time, 
including hypertension, post-traumatic stress disorder (PTSD) 
and sleep apnea.  At the time of the veteran's death, service 
connection had been established for PTSD.  

The appellant contends that the veteran died as a result of 
his service-connected PTSD.  In particular, she argues that 
service-connected disability contributed substantially and 
materially to the events causing death.  While the 
certificate of death indicates that the immediate cause of 
death was a myocardial infarction, the appellant argues that 
the physical affects on the veteran during his frequent 
nightmares contributed to the cause of death.  She has 
provided testimony to the effect that the veteran had 
nightmares so severe that he would fall out of bed.  She also 
observed physical changes in him during his nightmares, 
stating he would sweat and his face would become very pale.  

A review of the Certificate of Death indicates that the case 
was referred to the medical examiner.  This office should be 
asked to provide a final report of any investigation 
performed in compliance with the provisions of state law 
(Mississippi Code §41-61-63).  

The Board also observes that no nexus opinion has been 
obtained in order to establish or rule out a causal 
relationship between the veteran's service-connected 
disability and his death.  In view of the foregoing, the case 
is remanded to the RO for the following actions:  

1.  The RO should ask the Mississippi 
Department of Public Safety, State 
medical Examiner, to provide any report 
written in response to the referral of 
the veteran's case to that office as 
noted on the Certificate of Death.  

2.  The veteran's claims folder should be 
reviewed by a cardiovascular specialist.  
Based on a review of the clinical record, 
the examiner is requested to provide an 
opinion as to whether the veteran's death 
was proximately due to or the result of 
service-connected disability, namely 
PTSD.  In this regard, the examiner is 
also asked to consider whether the 
veteran's service-connected PTSD caused 
or worsened the conditions that caused 
the veteran's death or whether the 
symptoms of PTSD rendered the veteran 
materially less capable of resisting the 
adverse effects of the events causing 
death.  

The examiner must include in her or his 
report the answer the following:  Is it 
more likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) that 
the veteran's death was causally related 
to his service-connected PTSD.  The 
clinical basis for the opinion should be 
set forth in detail.   

3.  Thereafter, the RO should 
readjudicate the claim.  If the benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative, if any, should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



